        Case 1:19-cv-01549-DAD-JLT Document 39 Filed 11/19/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIDGETTE MORTON,                                    Case No.: 1:19-CV-01549 DAD JLT

12                  Plaintiffs,                           ORDER GRANTING ORAL MOTION TO FILE A
            v.                                            MOTION TO COMPEL ON LIMITED TOPICS
13
                                                          AND ORDER AFTER TELEPHONIC
14   TRINITY SERVICES GROUP, INC., et al.,                CONFERENCE
                                                          (Doc. 36)
15                  Defendants.

16
17          At the plaintiff’s request, the Court held an informal teleconference to discuss several ongoing
18   discovery disputes. (Doc. 36) At the conference, the parties were not able to compromise their positions
19   on a few topics, but the defense has agreed to amend the responses as to a few others. Thus, the Court
20   ORDERS:
21          1.      The oral request to file a motion to compel, addressing categories number 10 and 11 and
22   production request number 4, related to the deposition of the entity is GRANTED. The motion SHALL
23   comply with Local Rule 251(c), and it SHALL be filed no later than November 27, 2020;
24          2.      The defense will amend its responses to categories number 14 and 15 and production
25   request number 6 related to the deposition of the entity, no later than tomorrow, November 20, 2020;
26          3.      The defense will notify plaintiff’s counsel by the close of business today whether there
27   are documents responsive to document requests 23, 24, 28, 29 and 48 and provide the documents
28   electronically and provide notes, if any, Ms. Garcia took during the investigation into the complaints

                                                      1
        Case 1:19-cv-01549-DAD-JLT Document 39 Filed 11/19/20 Page 2 of 2


1    submitted by the plaintiff.

2
3    IT IS SO ORDERED.

4       Dated:     November 19, 2020             /s/ Jennifer L. Thurston
5                                           UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
